To vacate an order setting aside an order vacating a sheriff’s return.
Granted November 15, 1893, with costs.
The sheriff had made a return of nulla bona, and plaintiff had filed a creditor’s bill asking for a receiver, assignment, etc. Relator (defendant) moved the court, in the law case, to set aside the return, on the ground of its falsity, showing to the court that he had real estate and other property within the county of the value of $168,000, subject to incumbrances aggregating $61,000, and that the sheriff knew that he owned this property when the return was made. Upon the hearing these facts were not controverted afterwards plaintiff obtained an order vacating the order setting aside the return and directing defendant to produce witnesses and take proofs in open court respecting the truth of the return.